              Case 2:18-mj-00152-EFB Document 24 Filed 12/13/18 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Acting Associate Director
   JOHN RIESENBERG
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                                  IN THE UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION                    CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ                                NOTICE OF REQUEST TO SEAL
                                                         DOCUMENTS
19

20
21
            Pursuant to Local Rule 141, the United States, through Assistant United States Attorney Audrey
22
     B. Hemesath, hereby gives notice that it has submitted a Request to Seal a five-page motion and a
23
     proposed order granting the United States’s Request. The United States has requested to seal the above-
24
     referenced documents, which have been provided to the Court in camera, due to a national security
25
     interest in keeping the documents nonpublic. The United States has argued that sealing the document is
26
     narrowly tailored to achieve this compelling interest.
27

28


      NOTICE OF REQUEST TO SEAL                           1
            Case 2:18-mj-00152-EFB Document 24 Filed 12/13/18 Page 2 of 2

 1
     Dated: December 13, 2018                   McGREGOR W. SCOTT
 2                                              United States Attorney

 3
                                          By: Audrey B. Hemesath
 4                                            AUDREY B. HEMESATH
                                              Assistant United States Attorney
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


     NOTICE OF REQUEST TO SEAL              2
